Exhibit 10.1

FORM OF SIPEX VOTING AGREEMENT

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of May
    , 2007 by and between Exar Corporation, a Delaware corporation (“Exar”), and
the undersigned stockholder (the “Stockholder”) of Sipex Corporation, a Delaware
corporation (“Sipex”).

RECITALS:

A. Exar, Side Acquisition Corp., a Delaware corporation and wholly owned
subsidiary of Exar (“Merger Sub”), and Sipex are entering into an Agreement and
Plan of Merger of even date herewith (the “Merger Agreement”), which provides
for the merger (the “Merger”) of Merger Sub with and into Sipex, pursuant to
which all outstanding capital stock of Sipex will be converted into the right to
receive shares of capital stock of Exar, as set forth in the Merger Agreement.

B. The Stockholder is the beneficial owner (as defined in Rule 13d-3 under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of such number
of shares of the outstanding capital stock of Sipex, and such number of shares
of capital stock of Sipex issuable upon the exercise of outstanding options and
other rights to acquire Sipex capital stock, as is indicated on the signature
page of this Agreement.

C. In consideration of the execution of the Merger Agreement by Exar, the
Stockholder (in his or her capacity as such) has agreed to vote the Shares (as
defined below) so as to facilitate consummation of the Merger.

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:

1. Certain Definitions. Capitalized terms used but not defined herein shall have
the respective meanings ascribed thereto in the Merger Agreement. For all
purposes of and under this agreement, the following terms shall have the
following respective meanings:

(a) “Expiration Date” shall mean the earlier to occur of (i) such date and time
as the Merger Agreement shall have been validly terminated pursuant to its
terms, or (ii) such date and time as the Merger shall become effective in
accordance with the terms and conditions set forth in the Merger Agreement.

(b) “Shares” shall mean: (i) all securities of Sipex (including all shares of
capital stock of Sipex and all options, warrants and other rights to acquire
shares of capital stock of Sipex ) owned by the Stockholder as of the date of
this Agreement, and (ii) all additional securities of Sipex (including all
additional shares of capital stock of Sipex and all additional options, warrants
and other rights to acquire shares of capital stock of Sipex ) of which the
Stockholder acquires beneficial ownership during the period commencing with the
execution and delivery of this Agreement until the Expiration Date.



--------------------------------------------------------------------------------

(c) “Transfer.” A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly (i) sells, pledges, encumbers,
grants an option with respect to (including any short sale), establishes an open
“put equivalent position” within the meaning of Rule 16a-h under the Exchange
Act, transfers or otherwise disposes of such security or any interest therein,
(ii) enters into an agreement or commitment providing for the sale of, pledge
of, encumbrance of, grant of an option with respect to (including any short
sale), establishment of a “put equivalent position” with respect to, transfer of
or other disposition of such security or any interest therein, or (iii) enters
into any swap or other agreement or any transaction that transfers, in whole or
in part, directly or indirectly, the economic consequences of ownership of any
Shares, whether any such swap or transaction is to be settled by delivery of
Shares or other securities, in cash or otherwise.

2. TRANSFER OF SHARES.

(a) Transfer of Shares. The Stockholder hereby agrees that, at all times during
the period commencing with the execution and delivery of this Agreement until
the Expiration Date, the Stockholder shall not cause or permit any Transfer of
any of the Shares to be effected or make any offer regarding any Transfer of any
of the Shares; provided, however, that the Stockholder may (i) Transfer Shares
to a family member or trust for estate planning purposes, provided that, as a
condition to any such Transfer to a family member or trust, the transferee has
agreed with Exar in writing to be bound by the terms of this Agreement
(including granting a Proxy as contemplated hereby) and to hold such Shares
subject to all the terms and provisions of this Agreement, (ii) sell Shares
pursuant to the terms of a trading plan adopted pursuant to Rule 10b5-1 under
the Exchange Act in effect prior to the date hereof, and (iii) in connection
with the exercise of an Sipex Stock Option (cashless or otherwise) in, sell
Shares an amount that is sufficient to satisfy the payment of any transaction
costs and any Tax liability incurred by such Stockholder in connection with such
exercise.

(b) Transfer of Voting Rights. The Stockholder hereby agrees that, at all times
commencing with the execution and delivery of this Agreement until the
Expiration Date, the Stockholder shall not deposit, or permit the deposit of,
any Shares in a voting trust, grant any proxy in respect of the Shares, or enter
into any voting agreement or similar arrangement, commitment or understanding in
a manner inconsistent with the terms of Section 3 hereof or otherwise in
contravention of the obligations of the Stockholder under this Agreement, with
respect to any of the Shares.

3. Agreement to Vote Shares. Until the Expiration Date, at every meeting of
stockholders of Sipex called with respect to any of the following, and at every
adjournment or postponement thereof, and on every action or approval by written
consent of stockholders of Sipex with respect to any of the following, the
Stockholder shall, or shall cause the holder of record on any applicable record
date to, to the extent not voted by the person(s) appointed under the Proxy (as
defined in Section 4 hereof), vote the Shares:

 

-2-



--------------------------------------------------------------------------------

(a) in favor of adoption of the Merger Agreement and any action required in
furtherance thereof;

(b) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger and the transactions contemplated by the Merger
Agreement; and

(c) against any Sipex Acquisition Proposal.

Until the Expiration Date, in the event that any meeting of the stockholders of
Sipex is held with respect to any of the foregoing (and at every adjournment or
postponement thereof), the Stockholder shall, or shall cause the holder of
record of Shares on any applicable record date to, appear at such meeting or
otherwise cause his, her or its Shares to be counted as present thereat for
purposes of establishing a quorum.

4. Irrevocable Proxy. Concurrently with the execution of this Agreement, the
Stockholder agrees to deliver to Exar a proxy in the form attached hereto as
Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by applicable law, with respect to the Shares.

5. No Ownership Interest. Nothing contained in this Agreement shall be deemed to
vest in Exar any direct or indirect ownership or incidence of ownership of or
with respect to any Shares. All rights, ownership and economic benefits of and
relating to the Shares shall remain vested in and belong to the Stockholder, and
Exar shall have no authority to exercise any power or authority to direct the
Stockholder in the voting of any of the Shares, except as otherwise specifically
provided herein, or in the performance of the Stockholder’s duties or
responsibilities as stockholders of Sipex .

6. No Solicitation. The Stockholder hereby represents and warrants that he or
she has read Section 5.4 of the Merger Agreement and agrees to be bound by the
provisions of such section.

7. Representations and Warranties of the Stockholder. The Stockholder hereby
represents and warrants to Exar that, as of the date hereof and at all times
until the Expiration Date:

(a) the Stockholder is (and, except to the extent a Transfer is made pursuant to
the proviso in Section 2(a), will be) the beneficial owner of the shares of
capital stock of Sipex, and the options, warrants and other rights to purchase
shares of capital stock of Sipex, set forth on signature page of this Agreement,
with full power to vote or direct the voting of the Shares for and on behalf of
all beneficial owners of the Shares;

(b) the Shares are (and will be) free and clear of any liens, pledges, security
interests, claims, options, rights of first refusal, co-sale rights, charges or
other encumbrances of any kind or nature (each an “Encumbrance”) (other than
restrictions on transfer imposed by applicable securities laws);

(c) the Stockholder does not as of the date of this Agreement beneficially own
any securities of Sipex other than the shares of capital stock of Sipex, and
options, warrants and other rights to purchase shares of capital stock of Sipex,
set forth on the signature page of this Agreement;

 

-3-



--------------------------------------------------------------------------------

(d) the Stockholder has (and will have) full power and authority to make, enter
into and carry out the terms of this Agreement and the Proxy;

(e) the Stockholder agrees that it will not bring, commence, institute,
maintain, prosecute, participate in or voluntarily aid any action, claim, suit
or cause of action, in law or in equity, in any court or before any Governmental
Entity, which alleges that the execution and delivery of this Agreement by the
Stockholder, either alone or together with the other Sipex Voting Agreements and
proxies to be delivered in connection with the execution of the Merger
Agreement, or the approval of the Merger Agreement by the Board of Directors of
Sipex, breaches any fiduciary duty of the Board of Directors of Sipex or any
member thereof;

(f) the execution, delivery and performance of this Agreement by the Stockholder
does not, and the consummation by the Stockholder of the transactions
contemplated hereby will not, result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation, modification or acceleration) (whether
after the giving of notice of or the passage of time or both) under any Contract
to which the Stockholder is a party or which is binding on it, him or her or
its, his or her assets and will not result in the creation of any Encumbrance on
any of the assets or properties of the Stockholder (other than the Shares),
except for such violations, breaches, defaults, terminations, cancellations,
modifications, accelerations or Encumbrances as would not reasonably be expected
to prevent or materially delay the performance by the Stockholder of any of its
obligations under this Agreement;

(g) this Agreement has been duly executed by the Stockholder and constitutes the
valid and legally binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as enforceability may be
limited by bankruptcy and other similar laws and general principles of equity;
and

(h) other than filings under the Exchange Act and other than such as, if not
made, obtained or given, would not reasonably be expected to prevent or
materially delay the performance by Stockholder of any of its obligations under
this Agreement, no notices, reports or other filings are required to be made by
the Stockholder with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Stockholder from, any Governmental
Entity or any other Person, in connection with the execution and delivery of
this Agreement by the Stockholder.

8. Consent. The Stockholder consents and authorizes Exar and Sipex to publish
and disclose in the Proxy Statement (including all documents filed with the SEC
in connection therewith) its identity and ownership of the Shares and the nature
of its commitments, arrangements and understandings under this Agreement.

9. Legending of Shares. If so requested by Exar, the Stockholder hereby agrees
that the Shares shall bear a legend stating that they are subject to this
Agreement and to an irrevocable proxy.

10. Termination. This Agreement shall terminate and be of no further force or
effect as of the Expiration Date.

11. Miscellaneous.

 

-4-



--------------------------------------------------------------------------------

(a) Waiver. No waiver by any party hereto of any condition or any breach of any
term or provision set forth in this Agreement shall be effective unless in
writing and signed by the party waiving such condition or breach. The waiver of
a condition or any breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other previous or subsequent
breach of any term or provision of this Agreement. Any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.

(b) Severability. In the event that any provision of this Agreement or the
application thereof, becomes or is declared by a court of competent jurisdiction
to be illegal, void or unenforceable, the remainder of this Agreement will
continue in full force and effect and the application of such provision to other
Persons or circumstances will be interpreted so as reasonably to effect the
intent of the parties hereto. The parties further agree to replace such void or
unenforceable provision of this Agreement with a valid and enforceable provision
that will achieve, to the extent possible, the economic, business and other
purposes of such void or unenforceable provision.

(c) Binding Effect; Assignment. The Stockholder may not assign this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of Exar, and any attempted assignment without such prior written
approval shall be void. Subject to the preceding sentence, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

(d) Amendments. This Agreement may not be modified, amended, altered or
supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

(e) Specific Performance; Injunctive Relief. Except as otherwise provided
herein, any and all remedies herein expressly conferred upon a party will be
deemed cumulative with and not exclusive of any other remedy conferred hereby,
or by law or equity upon such party, and the exercise by a party of any one
remedy will not preclude the exercise of any other remedy. The parties hereto
agree that irreparable damage would occur to Exar in the event that any of the
provisions of this Agreement were not performed by the Stockholder in accordance
with their specific terms or were otherwise breached. It is accordingly agreed
that Exar shall be entitled to seek an injunction or injunctions to prevent
breaches of this Agreement by the Stockholder and to enforce specifically the
terms and provisions hereof in any court of the United States or any state
having jurisdiction, this being in addition to any other remedy to which they
are entitled at law or in equity.

(f) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, regardless of the laws that
might otherwise govern under applicable principles of conflicts of law thereof.

(g) Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES
ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER
BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE ACTIONS OF EXAR OR THE STOCKHOLDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

 

-5-



--------------------------------------------------------------------------------

(h) Entire Agreement. This Agreement and the Proxy (a) constitute the entire
agreement among the parties with respect to the subject matter hereof and
supersede all prior agreements and understandings, both written and oral, among
the parties with respect to the subject matter hereof, and (b) are not intended
to confer upon any other Person any rights or remedies hereunder.

(i) Notices. All notices and other communications pursuant to this Agreement
shall be in writing and deemed to be sufficient if contained in a written
instrument and shall be deemed given if delivered personally, telecopied, sent
by nationally-recognized overnight courier or mailed by registered or certified
mail (return receipt requested), postage prepaid, to the respective parties at
the following address (or at such other address for a party as shall be
specified by like notice):

if to Exar, to:

Exar Corporation

48720 Kato Road

Fremont, CA 94538

Attention: Thomas Melendrez

Fax No.: (510) 668-7002

with copies to

O’Melveny & Myers LLP

2765 Sand Hill Road

Menlo Park, CA 94025

Attention: Warren Lazarow/Steve Sonne

Fax No.: (650) 473-2601

If to the Stockholder: To the address for notice set forth on the signature page
hereof.

(j) Further Assurances. The Stockholder (in his or her capacity as such) shall
execute and deliver any additional certificate, instruments and other documents,
and take any additional actions, as Exar may deem necessary or desirable, in the
reasonable opinion of Exar, to carry out and effectuate the purpose and intent
of this Agreement.

(k) Headings. The section headings set forth in this Agreement are for
convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.

(l) Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart.

 

-6-



--------------------------------------------------------------------------------

(m) Rules of Construction. The parties hereto agree that they have been
represented by counsel during the negotiation and execution of this Agreement
and, therefore, waive the application of any law, regulation, holding or rule of
construction providing that ambiguities in an agreement or other document will
be construed against the party drafting such agreement or document.

(n) Expenses. All costs and expenses incurred in connection with this Agreement
shall be paid by the party incurring such cost or expense.

(o) Stockholder Capacity. To the extent that the Stockholder is an officer or
director of Sipex or any of its Subsidiaries, nothing in this Agreement shall be
construed as preventing or otherwise affecting any actions taken by the
Stockholder in his or her capacity as an officer or director of Sipex or any of
its Subsidiaries or from fulfilling the obligations of such office (including
the performance of obligations required by the fiduciary duties of the
Stockholder acting solely in his or her capacity as an officer or director),
including, without limitation, participating in any such capacity in any
discussions or negotiations in accordance with Section 5.4 of the Merger
Agreement.

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.

 

EXAR CORPORATION

By:                                                                       

        Signature of Authorized Signatory

Name:                                                                  

Title:                                                                    

*****SIPEX VOTING AGREEMENT*****



--------------------------------------------------------------------------------

STOCKHOLDER:

By:

 

 

  Signature

Name:

 

 

Title:

 

 

 

 

Print Address

 

Telephone

 

 

Facsimile No.

Shares beneficially owned:

             shares of Sipex capital stock

             shares of Sipex capital stock issuable upon the exercise of
outstanding options, warrants or other rights

*****SIPEX VOTING AGREEMENT*****



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE PROXY

The undersigned stockholder of Sipex Corporation, a Delaware corporation
(“Sipex”), hereby irrevocably (to the fullest extent permitted by law) appoints
Thomas R. Melendrez and Richard L. Leza, and each of them, as the sole and
exclusive attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of Sipex that now are or hereafter
may be beneficially owned by the undersigned, and any and all other shares or
securities of Sipex issued or issuable in respect thereof on or after the date
hereof (collectively, the “Shares”) in accordance with the terms of this
irrevocable proxy (the “Proxy”). The Shares beneficially owned by the
undersigned stockholder of Sipex as of the date of this Proxy are listed on the
final page of this Proxy. Upon the execution of this Proxy by the undersigned,
any and all prior proxies given by the undersigned with respect to any Shares
are hereby revoked and the undersigned hereby agrees not to grant any subsequent
proxies with respect to the Shares until after the Expiration Date (as defined
below).

This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith by and between Exar Corporation, a Delaware corporation
(“Exar” ), and the undersigned stockholder (the “Voting Agreement”), and is
granted in consideration of Exar entering into that certain Agreement and Plan
of Merger (the “Merger Agreement”), by and among Exar, Side Acquisition Corp., a
Delaware corporation and a wholly owned subsidiary of Exar (“Merger Sub”), and
Sipex, which provides for the merger of Merger Sub with and into Sipex in
accordance with its terms (the “Merger”). As used herein, the term “Expiration
Date” shall mean the earlier to occur of (i) such date and time as the Merger
Agreement shall have been validly terminated pursuant to its terms, or (ii) such
date and time as the Merger shall become effective in accordance with the terms
and conditions set forth in the Merger Agreement.

The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of Sipex and in every written consent in lieu of such meeting:

(i) in favor of adoption of the Merger Agreement and any action required in
furtherance thereof;

(ii) against approval of any proposal made in opposition to, or in competition
with, consummation of the Merger and the transactions contemplated by the Merger
Agreement; and

(iii) against any Sipex Acquisition Proposal.



--------------------------------------------------------------------------------

The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except as provided above.

Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.

 



--------------------------------------------------------------------------------

This Proxy is irrevocable (to the fullest extent permitted by law). This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.

Dated:                          , 2007

Signature of Stockholder:

 

 

Print Name of Stockholder:

 

 

Shares beneficially owned:

 

                                 shares of Sipex capital stock

                                 shares of Sipex capital stock

                issuable upon the exercise of outstanding

                options, warrants or other rights

 

 

*****IRREVOCABLE PROXY *****